   Case 4:19-cv-00316-RSB-CLR Document 10 Filed 11/10/20 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION



 MICHAEL P. HUNTER,

                Petitioner,                                 CIVIL ACTION NO.: 4:19-cv-316

        v.

 WARDEN CEDRIC TAYLOR;

                Respondent.



                                            ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge’s July 24, 2020 Report and Recommendation, (doc. 7), to which Petitioner has filed

objections, (doc. 9). In his objections, petitioner asserts that he did not know that the one-year

statute of limitations for federal habeas proceedings ran before the four-year statute for state

proceedings expired. (Doc. 9 at 2.) Moreover, he argues that he was kept on suicide watch for

nearly three months after his conviction, although he later exercised a great deal of diligence in

seeking his trial transcripts which he argues were impermissibly kept from him. (Id. at 2-3.) He

also claims that he was never made aware of the time limits for his habeas proceedings by either

the state or his own attorney. (Id.)

       Broadly interpreted, petitioner’s request appears to be one for equitable tolling. “A

petitioner is entitled to equitable tolling if he can demonstrate that: (1) he has pursued his rights

diligently; and (2) an extraordinary circumstance prevented him from filing a timely petition.”

Aureoles v. Sec’y, D.O.C., 609 F. App’x 623, 624 (11th Cir. 2015); Holland v. Florida, 560 U.S.
   Case 4:19-cv-00316-RSB-CLR Document 10 Filed 11/10/20 Page 2 of 3



631, 649 (2010). While governmental action that hinders a defendant’s ability to file a habeas

motion might extend the deadline for filing, 28 U.S.C. § 2244(d)(1)(B), defendant has only offered

vague and conclusory references in support of his motion. Even if he had provided a more

detailed and clear argument, the circumstances of his incarceration alone do not warrant tolling of

the statute of limitations.     See Miller v. Florida, 307 F. App’x 366, 368 (11th Cir. 2009)

(allegation that prisoner was placed on “close-management status” alone did not merit equitable

tolling); Akins v. United States, 204 F.3d 1086, 1089-90 (11th Cir. 2000) (restricted access to a

law library and placement on lockdown were not sufficient impediments to filing of a § 2255

motion absent a showing that they were unrelated to legitimate penological interests or related to

actual injury). His lack of knowledge of the law, regardless of who he contends should have

informed him, does not warrant tolling either. See Wakefield v. R.R. Ret. Bd., 131 F.3d 967, 970

(11th Cir. 1997) (neither a litigant’s pro se status nor ignorance of the law normally warrants

equitable tolling). Finally, even assuming his attorney’s failure to explain the tolling procedure

to him constituted extraordinary circumstances, petitioner fails to show due diligence. He argues

that he requested transcripts, but he says nothing about his attempts to either properly appeal his

case or file a habeas motion.

       Accordingly, the Court ADOPTS the Report and Recommendation, (doc. 7), as the opinion

of the Court and DISMISSES Plaintiff’s 28 U.S.C. § 2254 Petition WITHOUT PREJUDICE.




                                                2
   Case 4:19-cv-00316-RSB-CLR Document 10 Filed 11/10/20 Page 3 of 3



Petitioner is also not entitled to a Certificate of Appealability, rendering moot any request for in

forma pauperis status on appeal. The Court DIRECTS the Clerk of Court to CLOSE this case.

       SO ORDERED, this 10th day of November, 2020.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                 3
